        Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                                      for the
                              DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


Vs.                                     CASENO.: 1:21-cr-188-RDM


PAUL ALLARD HODGKINS
          Defendant.

                        SENTENCING MEMORANDUM OF
                    PAUL ALLARD HODGKINS F'ORJULY 19.2021
                    AND SUPPORTINGMEMORANDUM OF LAW

   ,                                 EXHIBITS:
1. VolunteerHistorywith:
FeedingTampaBay
HumaneSociety
MetropolitanMini stries

2. MiTeK JobPosting

3. Affidavits in Supportof the PaulHodgkins
7nt2021              Case 1:21-cr-00188-RDM Document   28-1
                                             Screenshot_2O21  Filed
                                                          0706-1    07/08/21 Page 2 of 21
                                                               10729.png


           11'"*V                                            4* q, ^^*ti9*9*]



       *                                  m
                 * lunteer.feedinstampabay.org                                                       !
                            &
                 W&W# I N S'. Because
                                   FoodMakes
                    Tampa! Bay          TomorrowFpssible
   n
   TT
   5




       Account
             Overview
                    For

        PaulHodgkins
       Here'sa snapshotof yourvolunteer
                                      activity.Review
       yCIur
          upcoming         cancelif youcannot
                 commitments,
       attendso anothervolunteer
                              cantakeyourplace,or
       manageyourteamsignupsfromhere.Usethe
       Volunteer
               Historysectionbelowto provideus wlth
       feedback.

            49                             0
            VerifiedHours                  Unverified
                                                    Hours




           Upcoming     nities
                  Opportu



        Valunteer
                Historywith
                 Tampagay
           Feeding
                                                    :r::t::i:r{.u\iii\\N\ilNi   . . j::::..t :.-::




https://mail.
          google.com/mail/u/0/#inbox?projector=
                                         1                                                               1t1
7nno21                      Case 1:21-cr-00188-RDM Document   28-1
                                                    Screenshol2O2l  Filed
                                                                0706-1    07/08/21 Page 3 of 21
                                                                     11007.png


         11 ; 1 0                                             ttpt,x$ 9S%I




            r!ryq!Ec
                                                                             x

         My Schedule

          PaulHodgkins

         UpdateFrofile
         ChangeFassword
         VlewFolnts
         ViewSignedWaivers
         VlewHours
         Notificatlon
                    Settlngs
         ffi fngltsh(UnltedStates)
         SignOut


  r$f\\                                                                          N\\.'llll
   '!l
                                                                                 iiiit'
                                                                                 l ,




          o'+q59,4lx.,
                  i'wr*t11ltil.11j1                               ,   "i l
                                                             ,,


                             ,tilj*   s ?021carrsngineering'fnc.

                        .      Tenn$'of Use CopyrlghtiManagement


 ).*tr*nr:9  j***t-
         i*nnnrnn*
                       BI              +"                                +
https://mail.
          google.com/mail/u/O/#inbox?projector=
                                         1                                                        'lt1
7nt2021                 Case 1:21-cr-00188-RDM Document  28-1   Filed
                                                            0619-1
                                                Screenshot_2021        07/08/21 Page 4 of 21
                                                                  10226.pn9


      11*2,e ry                                                  K f'f"d,{}4v.}

      t                                              f f i r lt:;:. l ? r*tr q n It
                                                     Ly*t



          Metropolitan
                     Ministries




                 Thankyoufor attending!

           MorningVoluntser
             Opportunity

          Time
               March5 8:30am- 11:30am
          Friday,

          AdditionalInformation
          Thankyoufor volunteering
                                 at Nletropolitan
          Ministries!
                    Throughvolunteersjust likeyou,we
          havean incredible
                          impactonthecomrnunity.
          Toseethe impactwe havetogethe6   visitcur
          wnbsite.
          Wehopeyouhada meaningful   experience
                          withus andthatwe getto
          whilevolunteering
          seeyouagain.Pleaseleaveyourstoriesand
          feedbackon our*arv*y
          lf yauhaveanyquestionsfeelfreeto cellour
          Volunteer$ervicesOfficeat (813)209-1CI45.


hftps://mail.google.com/mail/u/0/#inbox?projector=
                                                1
7t7t2021                              Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 5 of 21
                                                                 20210701_151222.jp1

  f ':,"'?

                                                                                                                 ffia€*M
                                                                                                                   jaB PfiSTIl{C

                                                                                       --
        ,*&W?*€***z                                            &a***x* &e*zrg&?e**aLi*z &77r*zztt** ?r*gza*
        *&?**T* V&r                                            7e* "Zzszge*effi*7*€
        L**&Tr*rL:                                             7*%?&z?**r*d*

        t$e zr* se**i*ga pr*a*Li';*i*|ivi**at wllr: is i*t*{*tt*4 ir: Stsrst:it=g& **l./ t&{?*{ as * ?&a*.*i**
        S*t1ptrp*;iat2it"Tlsispr*grxm-v;illVr*vid*    *rt t** 3** trai*ittg t* arty*:r*  w?z*i* i*t*r*st*4 irt
        '<*r?,iggi*th* *r*i*t**a*c* {i*l*. &4iT*k   p*rs**rz*lvtill pr*vid*  tra.*ing*nd the candidate
        wili *is* b* giver:f*irrsest* take i* **r L*arning?&a*ag*rt:*t1LSY|teffi    t* *ssistw:tii
        &*vel,*ping th* skill :et requlredf*r lhis veryimp*rta*t    rsl*. T*it  i* a f antasLiee?e*rt'**ir,t
        t*r t** right canel1d,:l*wh* wauldlike the chall**ge*f w*rking f or f&iTekan* *ssisti*g
        t*w;:rdsth* g*al: *f providingan efficienl andefi*etive w*rkplace"

        Th*r* nre no guara*tees                   whaenter this pragramwil{ *bt*in th1:role,ta
                                lhat the appliearrts
                                 *f r*adiness.Thepositionwill be givento th* besiapplicxt:lt{*:t*e
        be filled *pori*v*h-ration
        ra l c .

        The trainingwilt be givenon f i sh'iftand tlre positionwill be for 1stshift pasltionand
        *verrtuallyfor a ?'"jshift role. B*low js a Listof the *ssentiaifunctionsand skitisand ahiliti*s
        requiredf*r"this position:

        f 5$FliTt4L
                 rgN{.r!0tr$;
                "         S*tup equipmentfor varior:stypesof finishedgoodsprcductionrequirements
                s         Setilpstampjngdies in prestesinclr-rding  clrang*rversand clearirrgrnisEhits
                o         P*rf*rm t*oling changesaccardingto schedules
                *         5in:pletroubleshoalingand tool and die repnir tn keep prodr.rctiorr  on schedule
                *         Perf*rm r*quired prevenlativernaintenance
                *         M*nil*r pr*ss]tocling, and secondarysystemsfcr properr:peratinnduring
                          manufar-turing
                 *        Att*ncianceat wnrk cJtrring the regulartyseheduLed   :hift is an essentiatcjutv. This
                          includ*sbut i: n*t iimited tc the abiiity to wark cvertlnreas requiretl,ile presentat
                          w*r*., arrive crr tim* and be at the wr:rk-stationrenclvfcr w*rk at the start af the sllift.

           x*J*_*,bw;TjEL:
                 "         *"d*r:';*tirsn
                                       a*dlrsr {"2.p*rienc*:High SchootDipicma *r 6{D; *{ a*e t* three monthg
                           r*\at*rj *z.p*ri*rzr:*artdlr:r tratningl *r equivalent eorni:jnati*n *i edueatj*n and
                           f-rpf,: j6'1111.


           J g g l i q 4 r i r rfrurl . I , n r i { i c n :
           1{.;,,',*,*;,{n'7'.C€Zi"Ct*rtr,,l|,ti:;;:.1:pt:t:l^t.tie;:vl't.>2l.rlxl
                                                                                                                        ''-"      |     ' j""""|       ""   '
           il,'t;ii



           l j : ' : i ' : , : 1 , , ] , 1 , . 1 . ' l1j "l : , I r r r r !a n r rI r r r , : t . t . rr r. . r,l t r , i l r , ! , r ; , r , .




  , ,:tz
 "a...,..4'::                                                                                                                                 .-,,-.            -*--,-   --"-*----*-*'*art;=
https://mail.
          google.com/mail/u/0/#inbox?projector=
                                            1
7n/2021                     Case 1:21-cr-00188-RDM Document   28-1   Filed
                                                                 O7O6-1
                                                    Screenshot_2021        07/08/21 Page 6 of 21
                                                                      25624.pn1


        12,5*                                                                    €3 W .,*t*3*+*

                 * mitek.claritynet.caml#l/dssl
                                             @                                                 ;




    Learning                 Employee
                                    HelpCenter                                   Catalog           Ce

               Due                                                                   B q
        Curriculum
                 View



        Additional
                 Leaming

        CourseName                                                Status

    *
        EmeryingMruses:TheCOVID-1$Mastered
        Pandemic
        (EMEE64HMLENG0000)
          (Estimated                      - Thiscourseexplains
                    CcurseLength10 minutes.)
          hownewvirusesemerge,spread,andtherneasutresyoucan
          taketo avoidin{ection,

    *
        HarassmentPrevention:A       Completed
        Commonsense Approachfor Mutti-
        $tateEmplayees(50S1I $2)
          (Estimatedcour$slength:t hour)Harassrnent
                                                  Preventicin:A
          Commonsense  Approaehfor Multi-State
                                             fmployees

    ,3
        Pau*efor Performance:
                           Health                                 Mastersd
        andWellness
        {MLHWo1HMLil{€S*o0}
                                         - Thisc*ursehasbeen
                   Caur*etength5 rninut**^}
          {Estimated
          r{aeinnarl   tn   hr rilr'* alir.r&n6e€   nf   *ha   imnnrlaxaa   a{   a   tunt*ar




hftps://mail.google.com/mail/u/0/#inbox/KtbxliGPnHQvhgNnHMsBZnNmLwsSqRTdjB?projector=1&messagePartld=0.5   'll1
7nt2021             Case 1:21-cr-00188-RDM Document   28-1   Filed
                                                         O7O6-1
                                            Screenshot_202'l       07/08/21 Page 7 of 21
                                                              256/.2.png


        12'.5*                                             '*   q"           ]
                                                                     "**lzQZn;o


              t mitek.claritynet.coml#l/da*l
                                          @                                 ;




          healthand wellness.

    *
                               Action Mastered
        $af*ty Mattsrc:Emeryency
        Planning(EME003HM  LENG0$00)
          (EstimatedCourseLength20 minutes.)- Thic courseis
          designedto educatelearnersabor.ltthe best practicesof
          EmergencyAction Planningand how to effectivelyengagein
          an EmergencyActionPlan.

    *
        $afeff Matters:MachineGuardlngMantered
        (h4AC003H[\ilLENG0000l
          (EstimatedCourseLength20 minutes.)- This sectionwill
          introduceand explainthe conceptand purposeof machine
          guards.

    'rl
        $nfety lVlatterc:Personal              Ma*tered
        ProtectiveEquipment
        (ppECIr6HMLENG0000)
          {EstimatedCourseLength20 minutes.)- To explainthe
          in'lportanceof wearingpersonalprotectiveequipment.

    *
        SafetyMatters:$lips,Trip* and Mastered
        Falls{$TF0CI5HMLENG0000}
          {EstimatedCourse Length20 minutes.)- This course is
          designedta increassthe knowfedgeand awarenesson
          causesof slips,trips and falls iSTFs), lt also describes
          organizationaland individualsteps you can take to reduce
          and prevent$TFs and make your workplacea *afer
          environment.




https://mail.google.com/mail/u/O/#inbox/KtbxLxGPnHQvhgNnHMsBZnNmLwsSqRTdjB?projector=1&messagePartld=0.4
        Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 8 of 21




                          UNITED STATESDISTRICT COURT
                                         for the
                                 DISTRICT OF COLUMBIA


UNITED STATESOF AMERICA.


Vs.                                          CASENO.: 21 - CR - 0188


PAUL ALLARD HODGKINS
          Defendant.

                                          AFFIDAVIT
Stateof: Florida
County of: Indian River

I, Peter Quinette, am the Friend of the above-entitledDefendant and I do hereby swear or affirm
that:

I . I fully understandthe meaning of all the terms of this affidavit and statethe following under
oath as a sworn statement.

2. Ihave known Mr. Paul Hodgkins since2007 (approx. 14yrs)I met him when we worked
togetherat CVS Distribution centerin Vero BeachFL. I was pleasedto know a young man who
was respectfuland well spoken.We have remainedgood friends sincehis departurefrom CVS.
We still Keep in contacteventhoughhe lives on the other side of Florida. He visits me and is
alwayswelcomein my home.

3. Paul has alwa5rsbeenpolite and respectful of others.He has gotten involved with civic
activities and has a trusting value in him that is rare thesedays.

4. I was somewhatshockedto hear about thesechargesagainsthim. It is so out of character.I
know he helps out at church; even helps random people he comesin contactwith. I know he has
such great potential for good and the better of society.
        I ask that you find it in your heart to look at the wonderful personhe is, and show mercy
for his poor decision.He deservesa secondchanceto show us all how bright he can shine.I
thank vou in advancefor understandine.




                                  Peter Quinette


Swornto andsubscribed   meon ''JU-0gf fanW
                   before
          Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 9 of 21




Personally known _       or produced i                     NOTARY PUBLIC,or otherpersonauthorized
                                                           to administeran oath
My commission expires:

                                         Printed,typed,or stampedcommissioned
                                         nameof NotaryPublic
              Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 10 of 21

                                 UNIITED STATES DISTRICT COURT
                                               for the
                                       DISTRICT OF COLUMBIA


I]NITED STATESOF AMERICA,


\zs.                                       CASENO.: 2J.lfrf#ff,
                                                    ?t ct? I8B

PATJLALLARD HODGKINS
          Defendant.

AFFID,AVIT
StateofNewHampshire
HillsborougbCounty

                                                           DefendantandI do herebyswearor affirm
I, JohnDalton,amfirst cousinby marriageof the above-entitled
that:

   1) I fully understand themeaningof all termsof this affidavitandstatethe following underoathasa sworn
      statement,
   2) I haveknownMr. PaulHodgkinssince1996tluoughclosetiesandgatherings                 withmy wife's fanily.
   3) To the bestof my knowledge,Mr. Hodgkins,prior to this incident,hasneverbeenin troublewith any
      law enforcernent  agency,nor hashe everperformedanyactto placehimselfin sucha position.
      I{r. Hodgkinshasneverbeenanabuserof alcoholor illicit substances          andis soberandclean.Therehas
      neverbeenanychargeagainsthis character      and I  know   him  to be honest in his dealingsandtrueto his
      word in all aspects.
      As to his character,Mr. Hodgkinsis sensitive,caringanddedicatedto his family andcareer.He is a
      patiot anda believerin God.He is a hardworkerandpassionate          aboutall hebelievesin. I believehis
      passion,to his seriousregret,causedhim to actcompletelyout of character.He hasalwaysaccepted
      responsibilityfor his actions,andbecause  of this I frrlly believein his rehabilitativepotential.
   4) It is with the greatest
                            of respectthat I would askthe courtfor leniencyin this matter,andI wouldask
      thathe begrantedthe opporhrnityto receiveall the graceandmercythatmaybe aflordedby this court.

                                                JohnDalton,
                                                Businessman




                                      meon 4-B^ %oLl
         Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 11 of 21




                       LN\ITED STATESDISTRICT COURT
                                         for the
                                 DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


Vs.                                          CASE NO.: 2l.,Atffff3
                                                         at ce lqr
PAUL ALLARD HODGKINS
          Defendant.

                                         AFFIDAVIT
g61s61 FloriJr'
Countyof llc. nc",.lO

I, am a Friend of the above-entitledDefendantand I do hereby swear or affirm that:

       I fully understandthe meaning of all the terms of this affidavit and statethe following
       under oath as a sworn statement-

        I met Paul shortly after he moved to the Tampa areain 2014. He becamea member of
       my circle of friends quickly beeauseof his agreeablepersonality and gentlemanly
       actions.What exactly does that mean?I am an observer.After decadesof dealing with
       humans,I have learnedto stand back and observe,then choosewho I want to interact
       with. I chooseto surround myself with good people with kind hearts,level headsand
       good morals.T,ikePaul.

         Paul has proven himself a good friend over and over by his actions. He has been a
       consistentguardian, escorting and protecting his friends at eventsand outings. He is non
       violet. I have seenhim deescalatethreateningsituationsand break up fights without harm
       to anyone.Our get gatheringsare frrn events:themedparties, club events,camping trips,
       river tubing, festivals and beachparties. Paul is always watching out and making sure
       everyoneis having a good time, safely.      .

         paul has a big heart and has lived his life accordingly. He has adopted severalstray cats
       and is a loving, responsiblepet owner. He has volunteeredat homelesssheltersand soup
       kitchens. He ii proud of his job and is a hard worker, always trying to improve himself.
       Wheneveranyone in our circle of friends asksfor help to move or needssomething
       hauled, Paul is there with his truck ready to help. Paul never asksfor anything in return,
       except friendship.

        paul is one of the good guys. To me, he is always a gentlemanand trusted friend. I
       cannot imagine him ever doing anything intentionally malicious or mean. That is not who
           Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 12 of 21




         he is. He can be curious and adventurous. If his curiosity has gotten him into this touble,
         I pray that he is given a second chance. I know he is very sorry and regretful. Pleasesee
         him as the man he truly is and allow him gtace, leniency and forgiveness. Pleaseallow
         Paul to go on with his life, being a good man and great friend. Thank you.


                                                     /,h,,u,p
                                                              'LuLl
                   beforeme,en 7
Swomto andzubscribed
                                          C.?;
Personallyknown_        or producedidentification \            NOTARY PUBLIC, or otherpersonauthorized
Typeof identificationproducedEL ' b-lv'd        z-" cr)' 1g    to administeran oah
Mycommissionexpires:^/f   1f lZazL      n- _                           I
                                         Usq-r V "?\c'e"'i
                                         Printed,type{ or stamPedcommissioned,
                                         nameof NotarYPublic
         Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 13 of 21




                               UNITEI} STATES DISTRICT COURT
                                                   for the
                                           DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


Vs.                                                       CASE NO.: 2J.*fJ.Zfl
                                                                       at cet?g
PAUL ALLARD HODGKINS
          Defendant.

                                                         A4FrpAvm
Stateof New Hampshire
Countyof Strafford

I, ThomasBanks,am the of the above-entitledDefendantandI do herebyswearor affirm that:

I fully understandthe meaningof all the termsof this affidavit and statethe following under
oathasa swornstatement.

 I haveknownMr. PaulHodgkinssincehe wasborn.His FatherandI werebestfriendsfor many
yearsbeforehis Fatherpassedaway.Our familiesspenta lot of time togetheroverthe yearsand
kneweachothervery well.

As a youngmanPaulhadbecomean EagleScoutandwasalwayskind andwell spoken.He was
alwaysa hardworkerandwasresponsible      with savingwhathe earned.Paulhasalwaysbeen
very polite andwilling to helpothersout.

  KnowingPaulandbeinga formerPoliceOfficer myself I would nevertakethis situation
lightly. I feel asthoughhe wasin a situationwherehe wasinfluenced,asso manyothershave
been.Pleasetakeinto consideration  that Paulhasalwaysbeenan upstandingandlaw-abiding
citizen.



                                                                                  ThomasBanks

                     before-. or 5l
Swornto and subscribed

Personallyknown _         or producedidentification y'             ARY PUBLIC, or otherpersonauthorized
Type of identificationproduced-..1trrltlL                     to administeran oafh
My comnission expires: t/tt/ut5



                                                   DANIEII E J. REDDINGTON,Notary Public
                                                    My GommissionE:pires March ll, 2025
       Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 14 of 21



                      I.]NITED STATESDISTRICT COURT
                                       for the
                               DISTRICT OF COLUMBIA


UNITED STATESOF AnIERICA,


Vs.                                    CASENO.: zl-MJ-eHf
                                                          cLtS

PAULALLARD HODGKTNS
                Defendant.


                                             AFFIDAVIT
Stateof Florida
Countyof Hillsborough


I, EdwardJ. Ferro,Sr.,am a pastemployer/friendof the above-entitledDefendantand I
do herebyswearor affirm that:


   1 . I fully understandthe meaningof all terms of this affidavitand statethe
      followingunder oathasa swornstatement.

   2. I haveknown Mr. PaulHodgkinssinceDecernber2009when I hired Paulto wash
      and wax our 40 foot motorhome.He is a hard worker and did an excellentjob.
      He wasdiligent and verypunctual. He alsobecamea friend of our family, and he
      wasveryhelpful and proactivein assislingus with our severelyand profoundly
      medicallyfragilesonby transporting/transferringhim and positioninghim in his
      hospitalcrib in our home. He is an outstandingcompassionate individualwith a
      positiveoutlookon life. Paulhasworkedfor me overthe yearson differentodd
      jobs aroundthe homeand hasalwaysdonean excellentjob while maintaininghis
      full time job elsewhere.

                                      and law abidingindividualfrom what I have
   3. Mr. Hodgkinsis very conscientious
      observed,witnessedand experienced.I believePaulmadea mistakeand this
      potentialchargeor mishapis inconsistentwith the youngman'scharacterand

PaulAllard HodgkinsAffidavit                                                     Page1 of 2
       Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 15 of 21



       reputation that I know. I believethat Paul regretsthe part he playedin this event
       and haslearnedhis lesson.

   4. I pleadwith the court to providePaula secondchance,and to givegraceand
       mercy. He is an upright citizenand he needsto continuehis life without a serious
       criminal record.




                          me on & 8# oo1 Rec;u?ser
Sworrtto andsubscribedbefore
                                      S*--       tA*g.J-
Personallyknown           orproducedidentification t/       NOTARYPUBLIC,
                                                                       orother
Typeof identification produced      F"us t-                 personauthorizedto
                   \ \- o\- roz?
Mycommissione:rpires:




                                          Printed,typed,or stampedcommissioned
                                                                             nameof
                                          NotaryPublic




PaulAllardHodgkins
                 Affidavit                                                    Page2 of 2
         Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 16 of 21




                            UNITED STATESDISTRICT COURT
                                                for the
                                        DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


Vs.                                                   CASENO.: 21-CR-0188


PATIL ALLARD HODGKINS
           Defendant.

                                                    AFFIDAVIT
Stateof: Florida
Countyof: IndianRiver

                                                     DefendantandI do herebyswearor
I, LorraineQuinette,am the friendof the above-entitled
affirm that:

                    the meaningof all the termsof this affidavitandstatethe following under
1. I fully understand
oathasa swornstatement.

2. I haveknownMr. PaulHodgkinssince2007(aprox14yrs)throughmy husbandPeter
Quinette'sjob at CVS distributioncenter.

3. Paulis a very niceman.He hasalwaysbeentherefor the both of us.He hasalwayslendeda
helpfulhandto us aridothers.Whenhe is in town, he alwaysstopsby to checkon us.Paulis one
                                  personI haveevermet.His love for his country,family and
of the kindgst,ca.iing,compassionate
friendsis commendable.

4. I was shockedto hear the chareeshe is                          lt-urouldbe a true tragity to havehis
futureruinedby simplybeing
       I pray for a positive                                             is a very goodman.




Sworn to and subscribedbefore me on                            EOA.

Personally known _     or prodqced identification                                   or otherpersonauthorized
Typeofidentificationproduced I I                            to administer an oath
My commissionexpires:

                                        Printed, typed, or stamped commissioned
                                                                                                          l-onryAnne
                                                                                                                   Ho':ier
                                        name of Notary Public                                              eomm.#GG$t$4ti'N
                                                                                                           Expises:$$sv.
                                                                                                                   5,ft{Jf;$
                                                                                                                      tr!trotsry
                                                                                                         SonfuThruA*ron
      Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 17 of 21




                     UNITED STATESDISTRICT COURT
                                     for the
                             DISTRICT OF COLUMBIA


UNITED STATESOF'AMERICA,


Vs.                                    CASE NO.: 21-D4il=2ff
                                                      cA tgT
PAUL ALLARD HODGKINS
          Defendant.

                                    AF'FIDAVIT
Stateof: Florida
Countyof: Hillsborough


l, BarbaraRoberts,am a friendof the above-entitled
                                                Defendant
                                                       and I do herebyswear
or affirmthat:

1. I fullyunderstand
                   the meaning
                             of allthetermsof thisaffidavit
                                                         andstatethefollowing
underoathas a swornstatement.

2. I haveknownMr.PaulHodgkins
                            since2016througha mutualfriend.We havebeen
closefriendseversince

3. In thetimethatI haveknownPaul,I haveneverwitnessed   anyaggressiveor violent
tendencies,butthe opposite.
                          Doingrandomactsof kindness  for hisneignnors
                                                                     and
friends.Helpingme whenI moved,hanging exteriorlighting,
                                                     buyingthingshe thoughtI
mightneed.Thesearejusta fewof thethingshe'sdonefor me.

4. Paulis alsopassionate, yetconsiderate   aboutwhathe believes     in.So,whenhe told
rnehe was goingto Washington   DC,I toldhirnto be careful,but I had/haveconfidence
thathe wouldremainnon-violent   andcivil.I trulyfeelpeoplegetsweptup in passions.
Thatis whathappened   here.lf Paulis guiltyof anything,it is of trulycaring.Mywishis
thatthe courtwillseethisandconsider   thisstrongly.I am hopefulthathe willbe given
gracein the matterso thathe is ableto continuehis lifeuninterrupted   as a hardwbrking
and law-abiding
              citizen.


                             (YOUR NAME)
        Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 18 of 21




                   beforemeon (O[ p h^
Swornto andsubscribed                                 t
Personallyknown_        or                        NOTARY PLIBLIC,or otherpersonauthorized
Typeof identificationproduced                     to adlrinister an oath
My commission  expires:
          ltl\rbo5a
                                nameof NotaryPublic
                                                            fDagciultf
        Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 19 of 21




                       UNITED STATESDISTRICTCOURT
                                        for the
                                DISTRICT OF COLUMBIA


UI\IITEDSTATESOF AMERICA,


Vs                                         CASE NO.: 2l*A4J-2{iF
                                                           C{Ltre

PAULALLARD HODGKINS
         Defendant.

                                        AFFITIAVIT
Stateof New Hampshire
Countyof Carroll

I, Abp. *JasonH. Sanderson,run a closefriend, mentorand sometimefather-figureof the above'
entitled Defendantand I do herebyswearor affrrm that:

l. I fully understandthe meaningof all the termsof this afiidavit and statethe following under
oath asa sworn statement.

2. I haveknown Mr. PaulHodgkinssince1998.

3. In the yearstlrat I haveknown Mr. Paul Hodgkins,I havewatchedhim grow from a high
schoolstudentinto a fine young man.I havewatchedhim dealwith family strugglesandtragedy,
including the lossof his father,withgrace andcourage.I havewatchedhim pursuehis dreamof
becominga professionalwrestlerwith dedicationandcommitment.
       I have,at times,askedhim to overs@my propertywhen I wascalledto missiontrips and
wasrequiredto be absentfor extendedperiods.Beinga singlefather,I alsoappreciated   his as-
sistancewhenhe waswilling to watchmy two young solls.
        He pursuedhis goal of becomingan EagleScoutwith equaldedication,displayingneces-
sary leadershipqualitiesin achievingthat dream.He hasneverfailed to lend help and supportto
thosein need.In my own case,he hasbeentherefor me asoften asI haveever neededto be
therefor him.

4. I, therefore,humbly petition the court to grantthe defendant,PaulHodgkins,mercy.His en-
tire life he hasbeenthe embodimentof loyalty, compassion,courageandrespect.I canonly as-
cribe thesepastunfortunateactionsasan aberration,not a reflection of his character'I firmly be-
          Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 20 of 21




lieve that, if providedwith a secondchance,he will avail himself of everyopportunityto demon-
stratehis true characterand showthat he is, at hear! a law-abidingandupright citizen.




                                                 Liberal CatholicChurch,DioceseofNew England
                                         PresidingAbp. Emeritus,Liberal CatholicChurchIntemational


                    beforemeon q I q I z t
Swonrto andsubscribed
                                          S.q-.s<>,w . =**.h#!Eo             h=
personaflytmovn*r/
                     ./                                     NOJ4]y PUBLIC,or otttl
                          or produced
                                    identification-

            expires: a I uul 2,],
My commission
                                         Printed"tipe4 or st4mPed
                                         nameofNotary Public
          Case 1:21-cr-00188-RDM Document 28-1 Filed 07/08/21 Page 21 of 21




                            T'NITED STATES DISTRICT COURT
                                               for thc
                                       DISTRICT OF COLUMBIA


UI\{ITEDSTATESOF AMERICA,


Vs.                                                     CASENO.: 21-MJ4,l1t
                                                                         c8 ffP
PAUL ALLARIT HODGKINS
          Defcndant

                                                 A,IT'IDAVIT
Stateof FLORIDA
     or_nrrr sgoRouGH
counry
I, _Mistie Merced___-__--____,
                           am (the Friend)of the above-entitledDefendantand I do hereby
swearor affirm that:

I fully understandthe meaningof all the termsof this affidavit and statethe following underoath
asa sworns&atement.

I haveknown Mr. PaulHodgkinssince2015throughmy husband'swresfling showsandcoming
over to our home.

Paul is an outstandingcitizen. He helpsout in the communityby volunteeringfor food drives
(collecting food for Thanksgivingand Cluisfrnasholidays)and animal shelters.He's the type of
personthat if you shouldeverneedhelp, an earto listen or a lendinghan4 he's there.A friend
that you alwaysruantto havearound.

I am askingthe cowt to pleaseprovide Paul a secondchanceandto give graceandmercy.


                                                   ' 1 " 1 \.f f i . 4
                                                   MistiE Mqrced


                    beforemeon S/tS /l f
Swornto andsubscribed
Personallyknown _     or producedidentificcion_)!*           NOTARY PUBLIC, or othcr personauthorized
Typeofidcnfficaionproduvd L/4fu D4.D!,utt*        Ly.        roadministeranoarh
My commissionexpires:


                                  .    namcof Notrry h$lic
